DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8-9, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method for the metathesis of nitrile rubber however fails to recite a step in which nitrile rubber is metathesized. This creates an indefiniteness in the scope of the claim with respect to the object (i.e. the nitrile rubber) in the presence of which or upon which the metathesis reaction is occurring and requires an amendment. While the instant specification indicates that nitrile rubber solutions are subjected to a metathesis degradation in the presence of added metathesis catalysts (pg. 18 of the instant specification). However, without an explicit recitation in the body of the claim, it is conjecture that a nitrile rubber is present. Claims 3, 8-9, 12 depend from claim 1 and thus contain the same indefinite issues.
Claim 4 recites “and optionally one or more further copolymerizable monomers are present in the metatheses reaction as nitrile rubbers.” Claim 13 recites that the monomers are 
Claim 11 recites the method further comprises bring nitrile rubber into contact with a catalyst of the formula (I) or (III). Claim 11 is indefinite because it is unclear how the method of claim 1 which carries out a metathesis reaction, presumably on the nitrile rubber, in the presence of a catalyst can then be brought into contact with the nitrile rubber.
Claim 13 recites the limitation "the copolymerizable monomers".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the hydrogenation".  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claim 10 is allowed.
Claims 2, 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant prior art includes Ong (WO 2011/023674) (presented on the IDS of 10/27/2020), Skowerski (US 2014/0005408), and Obrecht (US 2007/0208206).
Ong teaches catalyst systems for the metathesis of nitrile rubber using ruthenium carbene catalysts (abstract). The catalysts of Ong fall outside the scope of the claims because the instant claims require a hydroxamic acid ester on the carbene ligand and this hydroxamic acid ester is not present in Ong, which instead contains a ketone group. The field of catalyst is not predictable 
Skowerski teaches metal complexes for olefin metathesis reactions (abstract) which include catalysts that fall in the scope of Formulas (I) and (III) (¶ 59, 13, 87). Skowerski fails to teach using the metal complexes for metathesis of polymers, much less nitrile rubber. There is no expectation of success that a catalyst for small molecules functions as a catalyst for polymeric systems.
Obrecht teaches catalyst systems for the metathesis of nitrile rubber using ruthenium carbene catalysts (abstract, ¶126) followed by hydrogenation (¶197). The catalysts of Obrecht fall outside the scope of the claims because the instant claims require a hydroxamic acid ester on the carbene ligand and this hydroxamic acid ester is not present in Obrecht. The field of catalyst is not predictable and there is no expectation of success that a different catalyst would perform the processes taught in Obrecht.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764